UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                   No. 96-4315

RICKEY MAZIQUE,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Florence.
Cameron McGowan Currie, District Judge.
(CR-95-19)

Submitted: March 31, 1997

Decided: April 11, 1997

Before MURNAGHAN, ERVIN, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Parks N. Small, Federal Public Defender, Columbia, South Carolina,
for Appellant. J. Rene Josey, United States Attorney, Alfred W.
Bethea, Jr., Assistant United States Attorney, Thomas E. Booth,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant Rickey Mazique was convicted by a jury of one count
each of conspiracy to possess with intent to distribute crack cocaine
and possession with intent to distribute crack cocaine in violation of
21 U.S.C. §§ 841(a)(1), 846 (1994). On appeal, he challenges the dis-
trict court's admission of a handgun found during a warrant search of
his father's home, the district court's failure to instruct the jury on the
weight to be given to his confession, and the sufficiency of the evi-
dence to support his conspiracy conviction. Finding no reversible
error, we affirm.

Mazique sold crack cocaine in South Carolina. The evidence
showed that he sold distributable quantities of crack to several indi-
viduals, including Robert Rouse ("Rouse") and Rouse's father. Rouse
testified that he purchased crack from Mazique on twenty to thirty
occasions (usually in quantities between 1/10 to 1/4 of a kilogram).
Most of the transactions occurred at Mazique's father's home. Rouse
was eventually apprehended and agreed to work as a confidential
informant. Law enforcement officials set up controlled buys between
Mazique and Rouse and recorded conversations between the two men.

Agents decided to arrest Mazique following a warrant search of
Mazique's father's home in which a handgun, three different types of
ammunition, and drug paraphernalia were discovered. Agents set up
one last controlled buy between Rouse and Mazique for approxi-
mately 1/4 of a kilogram of crack cocaine, but as law enforcement
officers moved in to arrest Mazique, he drove away, throwing the
drugs out the window. The drugs were recovered, and Mazique was
apprehended after a brief, high-speed chase. After his arrest and after
being advised of his rights, Mazique admitted that the drugs belonged
to him, and he identified his supplier.

                     2
We find Mazique's claim that the firearm recovered from his
father's house was irrelevant and should not have been admitted to be
without merit. A district court's evidentiary decisions are reviewed
for abuse of discretion, United States v. Hassan El, 5 F.3d 726, 731
(4th Cir. 1993), and we find no such abuse here. We have historically
held that the admission of firearms in drug cases is relevant to the
issues raised in such cases. See United States v. Collazo, 732 F.2d
1200, 1206 (4th Cir. 1984).

While Mazique may be correct that the district court erred by fail-
ing to instruct the jury concerning the weight to be accorded his con-
fession even though he did not request such an instruction, see 18
U.S.C. § 3501(a) (1994) (requiring such an instruction); United States
v. Sauls, 520 F.2d 568, 570 (4th Cir. 1975) (requiring the instruction
even when the defendant did not ask for it), we find that such error
was harmless beyond a reasonable doubt. See Sauls, 520 F.2d at 570
(failure to give instruction may be tested for harmless error). The con-
fession was only incriminating as to the offense of possession with
intent to sell, which centered around Mazique's actions prior to and
during the final controlled buy. Evidence against Mazique on this
count was overwhelming. Law enforcement officers tape recorded
conversations between Mazique and Rouse setting up the transaction,
observed Mazique throw the drugs out of his car window as he
attempted to escape, and recovered the drugs. Moreover, the district
court gave a general weight of the evidence and witness credibility
instruction which we find minimized any prejudice. We also note that
Mazique testified at trial that he never made the incriminating state-
ments attributed to him.

On direct appeal of a criminal conviction, a "verdict must be sus-
tained if there is substantial evidence, taking the view most favorable
to the Government, to support it," Glasser v. United States, 315 U.S.
60, 80 (1942), and we find that the evidence was sufficient to support
Mazique's conspiracy conviction and to show that he was involved in
more than mere buyer-seller relationships.

The evidence at trial primarily consisted of testimony by Rouse and
others that they purchased distributable quantities of crack from Maz-
ique on numerous occasions. Rouse further testified that he some-
times purchased as much as 1/4 of a kilogram of crack at a time and

                    3
that he and his father went to Mazique because he was a better source
than their previous supplier. "[E]vidence of a buy-sell transaction,
when coupled with a substantial quantity of drugs, would support a
reasonable inference that the parties were coconspirators." United
States v. Mills, 995 F.2d 480, 485 n.1 (4th Cir. 1993); see also United
States v. Anderson, 89 F.3d 1306, 1311 (6th Cir. 1996), cert. denied,
___ U.S. ___, 65 U.S.L.W. 3506 (U.S. Jan. 21, 1997) (No. 96-7079)
(same). In addition, evidence of continuing relationships and repeated
transactions can support the finding that there was a conspiracy.
United States v. Burgos, 94 F.3d 849, 858 (4th Cir. 1996), cert.
denied, ___ U.S. ___, 65 U.S.L.W. 3586 (U.S. Feb. 24, 1997) (No.
96-6868); United States v. Nesbitt, 90 F.3d 164, 167 (6th Cir. 1996)
(citing Direct Sales Co. v. United States, 319 U.S. 703, 711 (1943));
United States v. Moran, 984 F.2d 1299, 1303 (1st Cir. 1993).

We therefore affirm Mazique's convictions and sentences. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the material before the court and argument
would not aid the decisional process. We deny Mazique's motions to
file a pro se supplemental brief, to compel counsel to file a reply
brief, and to remove his attorney from the case.

AFFIRMED

                    4